%
  Date      Name                                         Description                   Hours    Rate   Total Fee               $ Award
                                                                                                                   Award
7/18/2012   CCA    Digitize and email recent FOIA acknowledgment                       0.1     $75     $7.50       0       0
10/2/2012   CCA    Review, digitize FOIA letter                                        0.1     $75     $7.50       0       0
3/12/2013   CCA    Research re and email, tc FOIA atty Hoden.                          0.5     $75     $37.50      0       0
3/13/2013   CCA    Tc FOIA atty                                                        0.2     $75     $15.00      0       0
3/15/2013   CCA    Check DC docket                                                     0.1     $75     $7.50       0       0
3/20/2013   SAH    Entry of Appearance                                                 0.5     $300    $150.00     0       0
3/21/2013   CCA    Research Washington DC docket                                       0.2     $75     $15.00      0       0
3/21/2013   SAH    Initial Consultation w/AUSA on case                                 0.5     $300    $150.00     0       0
 4/9/2013   SAH    Letter to AUSA – re: scope of search                                0.5     $300    $150.00     0       0
7/26/2013   CCA    Check DC docket                                                     0.1     $75     $7.50       0       0
 8/5/2013   CCA    Check DC docket                                                     0.1     $75     $7.50       0       0
8/21/2013   CCA    Email Scott Hodes re draft FOIA letters                             0.1     $75     $7.50       0       0
8/22/2013   CCA    Emails RW, SH re FOIAs                                              0.2     $75     $15.00      0       0
8/26/2013   SAH    Draft opposed Motion for enlargement of time                        1       $300    $300.00     0       0
9/11/2013   CCA    Review emails S Hodes re Govt Motion for Summary Judgment           0.2     $75     $15.00      0       0
9/11/2013   SAH    Draft/edit Opposition to Motion for Summary Judgment                1       $300    $300.00     0       0
9/16/2013   SAH    Draft/edit Opposition to Motion for Summary Judgment                1       $300    $300.00     0       0
9/17/2013   SAH    Draft/edit Opposition to Motion for Summary Judgment                1       $300    $300.00     0       0
9/18/2013   SAH    Draft/edit Opposition to Motion for Summary Judgment                1       $300    $300.00     0       0
9/24/2013   SAH    Draft/edit Opposition to Motion for Summary Judgment                1.5     $300    $450.00     0       0
9/25/2013   SAH    Draft/edit Opposition to Motion for Summary Judgment                1       $300    $300.00     0       0
9/26/2013   SAH    Consultation with client regarding Defendant’s Motion for Summary   0.5     $300    $150.00     0       0
9/30/2013   SAH    Draft/edit opposition for summary judgment                          0.5     $300    $150.00     0       0
10/1/2013   CCA    Review Hodes emails re FOIAs                                        0.1     $75     $7.50       0       0
10/3/2013   CCA    Draft emails JE re DC case decls;                                   0.3     $75     $22.50      0       0
10/3/2013   CCA    Scan and email HB certificate of ID to Hodes.                       0.2     $75     $15.00      0       0
10/3/2013   CCA    Monitor DC case documents.                                          0.1     $75     $7.50       0       0
10/3/2013   CCA    Draft, review HB/JE decls re DC case.                               2.2     $75     $165.00     0       0
10/3/2013   CCA    Draft memo to S Hodes re HB thoughts re DC case motion.             1.9     $75     $142.50     0       0
10/3/2013   CCA    Email S Hodes re HB thoughts re draft motion.                       0.4     $75     $30.00      0       0
10/4/2013   CCA    Emails S Hodes re HB, Islip references in recent govt doc.          0.1     $75     $7.50       0       0
10/4/2013   CCA    Email JE re DC decl.                                                0.3     $75     $22.50      0       0
10/7/2013   CCA    Tcs S Hodes re DC case.                                             0.1     $75     $7.50       0       0
 10/7/2013   CCA   Edit HB, JE decls; prepare supporting documentation.                                        1.4   $75    $105.00   0     0
 10/7/2013   CCA   Draft emails S Hodes re HB concerns, decls.                                                 1     $75    $75.00    0     0
 10/7/2013   CCA   Emails JE re decls.                                                                         0.2   $75    $15.00    0     0
 10/7/2013   SAH   Draft/edit opposition for summary judgment                                                  3     $300   $900.00   0     0
 10/8/2013   CCA   Edit HB decl.                                                                               0.3   $75    $22.50    0     0
 10/8/2013   CCA   Drive to Twin Towers jail facility to conf HB, R/T.                                         1.5   $75    $112.50   0     0
 10/8/2013   CCA   Conf HB, have HB sign decl for DC case.                                                     2.1   $75    $157.50   0     0
 10/8/2013   CCA   Scan HB decl for transmission to S Hodes for filing; prepare decl exhs.                     0.6   $75    $45.00    0     0
 10/8/2013   CCA   Emails S Hodes re re HB, DC case.                                                           0.3   $75    $22.50    0     0
 10/9/2013   CCA   Tc HB.                                                                                      0.3   $75    $22.50    0     0
 10/9/2013   CCA   Acquire and format JE decl for DC case.                                                     0.3   $75    $22.50    0     0
 10/9/2013   CCA   Review DC filing, decls.                                                                    0.2   $75    $15.00    0     0
 10/9/2013   SAH   Draft/edit opposition for summary judgment                                                  2     $300   $600.00   0     0
10/10/2013   CCA   Email S Hodes re HB msgs.                                                                   0.1   $75    $7.50     0     0
10/15/2013   CCA   Check DC docket.                                                                            0.1   $75    $7.50     0     0
10/17/2013   CCA   Organize DC case file materials.                                                            0.1   $75    $7.50     0     0
10/31/2013   CCA   Review Hodes FOIA response letter re NARA.                                                  0.1   $75    $7.50     0     0
 3/17/2014   CCA   Emails SB, Hodes re developments.                                                           0.2   $75    $15.00    0     0
 3/18/2014   CCA   Emails Hodes re HB reqs.                                                                    0.2   $75    $15.00    0     0
 3/19/2014   CCA   Emails S Hodes re DC appeal; FOIA re BW visiting logs.                                      0.2   $75    $15.00    0     0
 3/19/2014   CCA   Draft HB DC Notice of Appeal.                                                               0.2   $75    $15.00    0     0
 3/20/2014   CCA   Drive to Fedex to file HB DC NOA.                                                           0.5   $75    $37.50    0     0
 3/26/2014   CCA   Check HB DC court docket.                                                                   0.1   $75    $7.50     0     0
 4/12/2014   CCA   Email S Hodes re trial status.                                                              0.1   $75    $7.50     0     0
 4/12/2014   CCA   Assemble and email L Millard re HB DC notice of appeal.                                     0.3   $75    $22.50    0     0
 4/23/2014   CCA   Check HB DC COA docket.                                                                     0.2   $75    $15.00    0     0
  5/8/2014   CCA   Check HB DC COA docket.                                                                     0.1   $75    $7.50     0     0
 5/19/2014   CCA   Email S Hodes re EOUSA appeal.                                                              0.1   $75    $7.50     0     0
 5/28/2014   CCA   Emails S Hodes re EOUSA appeal.                                                             0.1   $75    $7.50     0     0
 6/24/2014   CCA   Tcs JE office re HB DC appeal.                                                              0.3   $75    $22.50    0     0
 6/24/2014   CCA   Assemble exhibits, email JE office re HB DC appeal.                                         0.4   $75    $30.00    0     0
                   Phone call w/defendants’ representatives and client regarding civil finding of responsive                $150.00   0.3   45
6/30/2014    SAH   records                                                                                     0.5   $300

 8/4/2014    CCA   Organize DC case files (to prepare to transmit to TL).                                      0.7   $75    $52.50    0.3   15.75
                    Review/analyze FOIA Briefs/Filings and associated case authorities in DC federal court case                 $875.00   0.3   262.5
 8/6/2014    TEL    for possible procedural or other filing steps                                               2.5      $350

                    Review/analyze FOIA Briefs/Filings and associated case authorities in DC federal court case                 $875.00   0.3   262.5
 8/7/2014    TEL    for possible procedural or other filing steps                                               2.5      $350

 8/8/2014    CCA    Research DC Circuit docket.                                                                   0.2    $75    $15.00    0.3   4.5
                    Consultation with client and FOIA counsel regarding                                                         $420.00   0.3   126
10/1/2014    TEL    denial of request for Granger termination documents and administrative appeal; review         1.2    $350
                    FOIA letter regarding same
 10/31/14    HWA Teleconference with T. Lewis re: DDC case; research same                                         1      $200   $200.00   0.3   60
11/14/2014   CCA Emails re and review DC order.                                                                   0.1    $75    $7.50     0.3   2.25
                 Teleconference with T. Lewis re: D.C. Circuit mandate; prepare motion to issue mandate                         $100.00   0.3   30
 11/24/14    HWA                                                                                                  0.5    $200

                    Edit and transmit motion for issuance of mandate instater in DC Circuit FOIA case;                          $140.00   0.3   42
11/24/2014   TEL    consultation with FOIA counsel                                                                0.4    $350

12/1/2014    TEL    Consultation with client and FOIA counsel regarding litigation in DC DCT                      0.8    $350   $280.00   0.3   84
12/3/2014    SAH    Motion to expedite matter in appeals court                                                    0.5    $300   $150.00   0.3   45
12/8/2014    TEL    Consultation with client and FOIA counsel regarding litigation in DC DCT                      0.4    $350   $140.00   0.3   42
                    Consultation with FOIA counsel regarding FOIA litigation; draft/revise pro hac vice filings                 $315.00   0.3   94.5
12/10/2014   TEL    for DC DCT                                                                                    0.9    $350

                    Consultation with FOIA counsel regarding FOIA litigation; draft/revise pro hac vice filings                 $280.00   0.3   84
12/12/2014   TEL    for DC DCT                                                                                  0.8      $350

 12/15/14    HWA Prepare draft letter to DOJ re: voluntary production of documents                                0.4    $200   $80.00    0.3   24
12/15/2014   SAH Filed Pro Hac Vice motions                                                                       1      $300   $300.00   0.3   90
                 Teleconference with S. Hodes and T. Lewis re: strategy; follow-up teleconference with T.                       $450.00   0.3   135
 12/23/14    HWA                                                                                                  2.25   $200
                 Lewis re: same; prepare draft letter to AUSA re: next steps in DC FOIA case
12/23/2014   SAH Draft letter to AUSA regarding settlement                                                        0.5    $300   $150.00   0.3   45
                 Consultation with co-counsel regarding discovery, FOIA and Touhy litigation in DC OCT;                         $280.00   0.3   84
12/23/2014   TEL draft/revise letter to government                                                                0.8    $350

12/24/2014   SAH    Draft letter to AUSA regarding settlement                                                     0.5    $300   $150.00   0.3   45
                    Consultation with co-counsel regarding discovery, FOIA and Touhy litigation in DC DCT;                      $175.00   0.3   52.5
12/24/2014   TEL    draft/revise letter to government                                                             0.5    $350

12/31/2014   SAH    Teleconference with AUSA regarding settlement and narrowing of litigation                     1      $300   $300.00   0.3   90
                    Consultation with co-counsel and Special AUSA regarding discovery, FOIA and Touhy                           $525.00   0.3   157.5
12/31/2014   TEL    litigation in district court; draft/revise possible search terms for                          1.5    $350
                   Consultation with client and counsel regarding discovery conference with DOJ in DC DCT                        $210.00    0.3   63
1/2/2015    TEL    litigation                                                                                      0.6    $350

1/6/2015    CCA    Emails TL re MPSB, FOIA.                                                               0.1             $75    $7.50      0.3   2.25
                   Consultation w/counsel regarding same and FOIA response from DOJ; consultation on next                        $385.00    0.3   115.5
1/9/2015    TEL    steps regarding DC litigation                                                          1.1             $350

                   Draft/revise letter to AUSA handling DC FOIA case for disclosure of requested Granger file                    $105.00    0.3   31.5
1/10/2015   TEL                                                                                                    0.3    $350

                   Consultation with client and co-counsel regarding FOIA litigation possibilities; draft letter to              $385.00    0.3   115.5
1/15/2015   TEL    AUSA in DC DCT case regarding final proposal to narrow universe of documents                     1.1   $350

1/16/2015   TEL    Consultation with AUSA(s) regarding FOIA litigation and digitization of                         1.5    $350   $525.00    0.3   157.5
1/20/2015   CCA    Review memo re framework of DC litigation.                                                      0.1    $75    $7.50      0.3   2.25
1/28/2015   TEL    Consultation with co-counsel and AUSA regarding joint status report; draft/edit same            1.4    $350   $490.00    0.3   147
1/29/2015   TEL    Consultation with AUSA regarding joint status report; draft/edit same                           0.3    $350   $105.00    0.3   31.5
 2/2/2015   TEL    Consultation with AUSA regarding litigation / termination file                                  0.2    $350   $70.00     0.3   21
 2/7/2015   CCA    Draft detailed email TL re Granger timetable, Corrigan.                                         0.7    $75    $52.50     0.3   15.75
2/18/2015   SAH    Draft/edit status report                                                                        0.5    $300   $150.00    0.3   45
                   Consultation with AUSA, client and other attorneys regarding status report, disclosure of                     $1225.00   0.3   367.5
2/18/2015   TEL    Granger file, etc. in DC DCT; draft status report                                               3.5    $350

2/19/2015   CCA    Review draft JSR in DC, emails TL.                                                              0.3    $75    $22.50     0.3   6.75
2/20/2015   CCA    Numerous emails TL re DC case.                                                                  0.7    $75    $52.50     0.3   15.75
2/24/2015   CCA    Emails TL re 103/DC hearings.                                                                   0.2    $75    $15.00     0.3   4.5
2/24/2015   CCA    Research DC docket.                                                                             0.2    $75    $15.00     0.3   4.5
2/25/2015   CCA    Emails TL re DC case.                                                                           0.1    $75    $7.50      0.3   2.25
 3/1/15     HWA Research FOIA Exemption 6; prepare proposed agenda for meeting with E. Young                       0.5    $200   $100.00    0.3   30
3/2/2015    TEL Research, review/analyze FOIA authorities for DC DCT Conference;                                   1.5    $350   $525.00    0.3   157.5
                Preparation for DC DCT hearing; review/analyze FOIA case law; review/analyze FOIA                                $1400.00   0.3   420
3/3/2015    TEL requests; consultation with client and AUSA regarding                                              4      $350

3/4/2015    CCA    Tc TL re DC hrg.                                                                                0.2    $75    $15.00     0.3   4.5
3/4/2015    CCA    Research re DC hrg tx, email reporter.                                                          0.4    $75    $30.00     0.3   9
 3/4/15     HWA Travel from GSP to DCA                                                                             2.5    $200   $500.00    0.3   150
3/4/2015    SAH Attend status conference                                                                           2      $300   $600.00    0.3   180
                   Preparation for DC DCT hearing; review/analyze FOIA case law; review/analyze FOIA                             $2800.00   0.3   840
3/4/2015    TEL    requests; consultation with client and AUSA regarding same; attend and argue at hearing in 8           $350
                   DC DCT
 3/5/15     HWA Travel from DCA to GSP; meet with T. Lewis re: strategy; attend court                            6     $200   $1200.00   0.3   360
 3/6/15     HWA Teleconference with T. Lewis re: strategy                                                        0.1   $200   $20.00     0.3   6
                Review/analyze legal authority on FOIA standards                                                              $1050.00   0.3   315
3/7/2015    TEL                                                                                                  3     $350
                in preparation for litigation in DC DCT; review law on applicability of Brady
                    Consultation with client, co-counsel and AUSA regarding Vauhgn index and disclosure of                    $875.00    0.3   262.5
3/9/2015    TEL     public and reasonably segregable records; research and draft letter regarding same           2.5   $350

                Prepare draft letter to Young re: Vaughn index; review T. Lewis edits to same; numerous                       $300.00    0.3   90
 3/10/15    HWA emails to T. Lewis re: strategy                                                                  1.5   $200

                    Review/analyze DC DCT transcript; consultation with co-counsel and client regarding same                  $455.00    0.3   136.5
3/12/2015   TEL                                                                                                  1.3   $350

                    Study transcript and make notes re: same for use in connection with upcoming MSJ briefing                 $200.00    0.3   60
 3/13/15    HWA                                                                                                  1     $200

3/13/2015   SAH     Prepare analysis of FOIA issues discussed at conference                                      2     $300   $600.00    0.3   180
                    Review/analyze DC DCT transcript in preparation for MSJ briefing; consultation with co-                   $700.00    0.3   210
3/13/2015   TEL     counsel and client regarding same                                                            2     $350

                    Research, review/analyze FOIA case law for briefing in DC DCT; review/analyze                             $1085.00   0.3   325.5
3/16/2015   TEL     government's Vaughn Index and associated filings; consultation with client regarding same    3.1   $350

                Study Vaughn index and affidavit; participte in team conference call re: strategy; compose                    $220.00    0.3   66
 3/17/15    HWA email re: same                                                                                   1.1   $200

3/17/2015   SAH     Prepare memo on FOIA issues for Motion for Summary Judgment                                  1     $300   $300.00    0.3   90
                    Research, review/analyze FOIA case law for briefing in DC DCT; review/analyze                             $1050.00   0.3   315
3/17/2015   TEL     government's Vaughn Index and associated filings; consultation with co-counsel and client    3     $350
                    regarding same
3/19/2015   CCA Research re and email TL re Corrigan letters.                                                    0.5   $75    $37.50     0.3   11.25
3/19/2015   TEL Research, review/analyze FOIA case law for briefing in DC DCT                                    2     $350   $700.00    0.3   210
3/20/2015   CCA Research Granger cases, download.                                                                3.2   $75    $240.00    0.3   72
3/20/2015   CCA Emails TL re Corrigan.                                                                           0.3   $75    $22.50     0.3   6.75
3/20/2015   TEL Research, review/analyze FOIA case law for briefing in DC DCT                                    1     $350   $350.00    0.3   105
3/23/2015   CCA Research, download, review selected Granger dockets.                                             3.5   $75    $262.50    0.3   78.75
3/23/2015   CCA Emails TL re various, including Granger litigation history.                                      0.3   $75    $22.50     0.3   6.75
3/24/2015   CCA Review Granger files for relevance.                                                              1.3   $75    $97.50     0.3   29.25
                Participate in multiple teleconferences with T. Lewis re: strategy; revise motion re: briefing                $160.00    0.3   48
 3/24/15    HWA schedule                                                                                         0.8   $200
3/24/2015   SAH    Prepare motion for consolidation                                                           1      $300   $300.00    0.3   90
3/25/2015   SAH    Prepare motion for consolidation                                                           1      $300   $300.00    0.3   90
3/27/2015   CCA    Review 3-6-15 103 hrg tx; scan process and email TL.                                       1.2    $75    $90.00     0.3   27
3/27/2015   CCA    Review Granger cases.                                                                      0.5    $75    $37.50     0.3   11.25
  4/1/15    HWA    Teleconference with T. Lewis; work on brief                                                2.1    $200   $420.00    0.3   126
  4/7/15    HWA    Teleconference with T. Lewis re: briefing strategy                                         0.2    $200   $40.00     0.3   12
 4/9/2015          Download additional Granger dockets; initial review against Vaughn Index language during   2             $150.00    0.3   45
            CCA    process.                                                                                          $75

                Research FOIA ; continue working on MSJ brief; email T. Lewis re: same; review S. Hodes                     $1000.00   0.3   300
 4/12/15    HWA edits to brief                                                                          5            $200

4/13/2015   TEL Review/analyze case law on FOIA – draft/edit arguments                                    1          $350   $350.00    0.3   105
                Continue research of FOIA and work on FOIA section of draft brief; teleconference with T.                   $800.00    0.3   240
 4/14/15    HWA Lewis                                                                                     4          $200

4/14/2015   TEL Review/analyze case law on FOIA – draft/edit arguments                                        1      $350   $350.00    0.3   105
 4/15/15    HWA Research FOIA; proofread and revise draft brief                                               1.5    $200   $300.00    0.3   90
4/15/2015   TEL Review/analyze case law on FOIA – draft/edit arguments                                        1      $350   $350.00    0.3   105
4/16/2015   TEL Review/analyze case law on FOIA – draft/edit arguments                                        1.3    $350   $455.00    0.3   136.5
4/20/2015   TEL Draft/edit fact section for DC DCT consolidated briefs                                        3.7    $350   $1295.00   0.3   388.5
4/21/2015   TEL Draft/edit fact section for DC DCT consolidated briefs                                        4.5    $350   $1575.00   0.3   472.5
4/22/2015   TEL Draft/edit fact section for DC DCT consolidated briefs                                        2.7    $350   $945.00    0.3   283.5
4/23/2015   TEL Draft/edit fact section for DC DCT consolidated briefs                                        2      $350   $700.00    0.3   210
                Teleconference with T. Lewis; research FOIA and finish draft argument section of brief re:                  $600.00    0.3   180
 4/24/15    HWA same                                                                                          3      $200

4/24/2015   TEL Draft/edit FOIA Argument Section                                                              3      $350   $1050.00   0.3   315
4/26/2015   CCA Research Granger files re Vaughn Index, list of attorneys to contact for TL.                  0.4    $75    $30.00     0.3   9
4/27/2015   CCA Research re and draft detailed memo TL re attorneys to call re Granger.                       2.5    $75    $187.50    0.3   56.25
4/27/2015   TEL Draft/edit fact section for DC DCT consolidated briefs                                        2      $350   $700.00    0.3   210
4/28/2015   TEL Draft/edit fact section for DC DCT consolidated briefs                                        6.3    $350   $2205.00   0.3   661.5
 4/29/15    HWA Prepare draft protective order; study case memos; revise FOIA brief                           2.5    $200   $500.00    0.3   150
4/29/2015   TEL Draft/edit fact section for DC DCT consolidated briefs                                        6      $350   $2100.00   0.3   630
                Teleconference with T. Lewis re: FOIA case ; revise FOIA brief and review multiple emails                   $300.00    0.3   90
 4/30/15    HWA from T. Lewis                                                                                 1.5    $200

                   Draft/edit fact section for DC DCT consolidated briefs; consultation with Arnwine regarding              $2450.00   0.3   735
4/30/2015   TEL                                                                                                7     $350
                   same; review/analyze FOIA authorities; draft/edit FOIA argument
5/1/2015    TEL    Review/analyze DOJ guidance documents on FOIA; draft/edit FOIA                              4.9   $350   $1715.00   0.3   514.5
5/4/2015    CCA     Emails TL re Granger case and attorney list.                                                0.3   $75    $22.50     0.3   6.75
5/4/2015    CCA     Download and review draft fact section, exhibits, MSJ.                                      2.6   $75    $195.00    0.3   58.5
5/4/2015    TEL     Review/analyze DOJ guidance documents on FOIA; draft/edit FOIA                              2     $350   $700.00    0.3   210
5/5/2015    CCA     Draft email TL re MSJ, exhs.                                                                0.2   $75    $15.00     0.3   4.5
5/5/2015    TEL     Review/analyze FOIA case law; draft/edit FOIA arguments for DC brief                        3     $350   $1050.00   0.3   315
 5/9/15     HWA     Study draft statement of facts for MSJ brief                                                0.5   $200   $100.00    0.3   30
5/9/2015    TEL     Review/analyze FOIA case law; draft/edit DC DCT brief                                       7     $350   $2450.00   0.3   735
                    Draft/revise DC DCT Brief; consultation with HWA regarding same; review/analze FOIA                      $1400.00   0.3   420
5/11/2015   TEL     case law                                                                                    4     $350

                    Draft/revise DC DCT Brief; consultation with HWA regarding same; review/analze FOIA                      $1050.00   0.3   315
5/12/2015   TEL     case law                                                                                    3     $350

5/13/2015   TEL     Draft/revise DC DCT Brief; prepare exhibits                                                 6.5   $350   $2275.00   0.3   682.5
5/14/2015   HPG     Prepare Exhibits                                                                            2     $50    $100.00    0.3   30
 5/14/15    HWA     Study new draft statement of facts and make revisions to same                               1.1   $200   $220.00    0.3   66
5/14/2015   TEL     Draft/revise DC DCT Brief; prepare exhibits; review/analyze FOIA case law                   6.5   $350   $2275.00   0.3   682.5
5/15/2015   CCA     Review, annotate, revise statement of facts for MSJ; email TL.                              0.7   $75    $52.50     0.3   15.75
5/15/2015   HPG     Prepare Exhibits                                                                            2     $50    $100.00    0.3   30
 5/15/15    HWA     Study draft table re: contacts between CA and DOJ; revise same; research                    1.5   $200   $300.00    0.3   90
5/15/2015   TEL     Draft/revise DC DCT Brief; prepare exhibits                                                 5.5   $350   $1925.00   0.3   577.5
5/18/2015   CCA     Download, review, and organize files from TL for MSJ.                                       1.5   $75    $112.50    0.3   33.75
                Multiple teleconferences with T. Lewis re: FOIA strategy; revie and revise draft brief;                      $540.00    0.3   162
 5/18/15    HWA                                                                                                 2.7   $200
                research FOIA; revise draft statement of material facts and proposed order
5/18/2015   TEL Draft/revise DC DCT Brief; prepare exhibits and additional filings for MSJ                      5     $350   $1750.00   0.3   525
5/19/2015   SAH Draft/edit MSJ                                                                                  1     $300   $300.00    0.3   90
5/19/2015   TEL Draft/revise DC DCT Brief; prepare exhibits and additional filings for MSJ                      5     $350   $1750.00   0.3   525
                Multiple teleconferences with T. Lewis re: FOIA briefing strategy; prepare draft declaration;                $200.00    0.3   60
 5/20/15    HWA perform spot research                                                                           1     $200

5/20/2015   SAH Draft/edit MSJ                                                                                  1     $300   $300.00    0.3   90
5/20/2015   TEL Draft/revise DC DCT Brief; prepare exhibits and additional filings for MSJ                      5     $350   $1750.00   0.3   525
5/21/2015   CCA Close review MSJ, identify typos.                                                               2     $75    $150.00    0.3   45
5/21/2015   CCA Draft emails TL re HB thoughts on MSJ (including necessary research).                           1.7   $75    $127.50    0.3   38.25
                Respond to T. Lewis emails re: briefing strategy; consider waiver issue; review cases;                       $140.00    0.3   42
 5/21/15    HWA multiple teleconferences with T. Lewis                                                          0.7   $200

5/21/2015   TEL     Draft/revise DC DCT Brief; prepare exhibits and additional filings for MSJ                  6     $350   $2100.00   0.3   630
5/22/2015   HPG     Prepare exhibits; formatting of final documents                                             7     $50    $350.00    0.3   105
 5/22/15    HWA    Respond to emails from T. Lewis; review draft statement of facts and table of exhibits   1     $200   $200.00    0.3   60
5/22/2015   SAH    Draft/edit MSJ                                                                           2     $300   $600.00    0.3   180
5/22/2015   TEL    Draft/revise DC DCT Brief; prepare exhibits and additional filings for MSJ               6     $350   $2100.00   0.3   630
 5/24/15    HWA    Revise draft final brief                                                                 0.7   $200   $140.00    0.3   42
 5/25/15    HWA    Review draft of brief and make comments re: same; draft proposed introduction            1.5   $200   $300.00    0.3   90
5/25/2015   TEL    Final edits to brief and other MSJ documents                                             2     $350   $700.00    0.3   210
5/26/2015   HPG    Prepare exhibits; formatting and filing of final documents                               8     $50    $400.00    0.3   120
5/26/2015   SAH    Filed MSJ                                                                                0.5   $300   $150.00    0.3   45
5/26/2015   TEL    Final edits to brief and other MSJ documents                                             2     $350   $700.00    0.3   210
5/29/2015   SAH    Filed supplemental documents in support of MSJ                                           0.3   $300   $90.00     0.3   27
7/15/2015   CCA    Prepare Govt filings as unitary document for printing; PO docs.                          0.4   $75    $30.00     0.3   9
 7/15/15    HWA    Review DOJ filings re: MSJ                                                               0.5   $200   $100.00    0.3   30
                   Review/analyze government response; consultation with co-counsel and client regarding                 $1435.00   0.3   430.5
7/15/2015   TEL    same                                                                                     4.1   $350

7/16/2015   CCA    Review Hodes thoughts on motion.                                                         0.1   $75    $7.50      0.3   2.25
                   Review/analyze government response; consultation with co-counsel and client regarding                 $1085.00   0.3   325.5
7/16/2015   TEL    same                                                                                     3.1   $350

7/17/2015   CCA    Review Govt Response to MSJ. Research re and annotate.                                   3     $75    $225.00    0.3   67.5
                   Review/analyze government response; consultation with co-counsel and client regarding                 $910.00    0.3   273
7/17/2015   TEL    same                                                                                     2.6   $350

                   Continue study of government MSJ materials; re-review opening MSJ materials; research                 $900.00    0.3   270
 7/18/15    HWA                                                                                             4.5   $200
                   evidentiary objections; begin drafting reply brief
7/19/2015   CCA    Review Govt Response to MSJ, 3/4/2015 hearing transcript.Draft notes, emails TL.         3.5   $75    $262.50    0.3   78.75
 7/19/15    HWA Continue work on MSJ reply brief, including re: Vaughn Index, b5, and segrability           1.5   $200   $300.00    0.3   90
7/21/2015   CCA Further review and research re Govt Response and related issues.                            1     $75    $75.00     0.3   22.5
7/22/2015       Research re and download all Ellen Huvelle opinions re FOIA/DOJ. Email TL. Additional       2.7          $202.50    0.3   60.75
            CCA research and notes re 3/4/2015 transcript.                                                        $75

 7/24/15    HWA    Continue work on MSJ reply; study cases that the DOJ cited                               1     $200   $200.00    0.3   60
7/27/2015   CCA    Review draft MSJ Reply.                                                                  0.5   $75    $37.50     0.3   11.25
 7/27/15    HWA    Finish draft of reply for MSJ; proofread same                                            1.5   $200   $300.00    0.3   90
7/27/2015   SAH    Draft/edit Reply Brief in support of MSJ                                                 1     $300   $300.00    0.3   90
7/27/2015   TEL    Draft/edit Reply memorandum in DC litigation; review/analyze case law and statutes       2     $350   $700.00    0.3   210
7/28/2015   TEL    Draft/edit Reply memorandum in DC litigation                                             3     $350   $1050.00   0.3   315
 7/29/15    HWA    Work on response to statement of facts; review S. Hodes brief edits                      2.5   $200   $500.00    0.3   150
7/29/2015   TEL    Draft/edit Reply memorandum in DC litigation                                             3.3   $350   $1155.00   0.3   346.5
                   Draft/edit Reply memorandum in DC litigation; consultation with client regarding same                $1155.00   0.3   346.5
7/30/2015   TEL                                                                                            3.3   $350

                   Draft/edit Reply memorandum in DC litigation; consultation with client regarding same                $1505.00   0.3   451.5
7/31/2015   TEL                                                                                            4.3   $350

8/1/2015    CCA    Review latest draft Reply Brief. Annotate and email TL.                                 1.3   $75    $97.50     0.3   29.25
                   Draft/edit Reply memorandum in DC litigation; consultation with client and co-counsel                $875.00    0.3   262.5
8/1/2015    TEL    regarding same                                                                          2.5   $350

8/2/2015    CCA    Review and emails TL re Reply Brief.                                                    0.4   $75    $30.00     0.3   9
                   Draft/edit Reply memorandum in DC litigation; consultation with client and co-counsel                $1995.00   0.3   598.5
8/2/2015    TEL    regarding same                                                                          5.7   $350

8/3/2015    CCA    Emails TL re Touhy, HB visit, Granger, Rappe.                                           0.4   $75    $30.00     0.3   9
8/3/2015    CCA    Process and emails TL re Exhibit A.                                                     0.2   $75    $15.00     0.3   4.5
8/3/2015    CCA    Review re draft Reply, emails TL.                                                       0.3   $75    $22.50     0.3   6.75
 8/3/15     HWA    Review draft MSJ brief; comment on same                                                 0.2   $200   $40.00     0.3   12
                   Draft/edit Reply memorandum in DC litigation; consultation with client and co-counsel                $1925.00   0.3   577.5
8/3/2015    TEL    regarding same                                                                          5.5   $350

8/4/2015    CCA Proof final Reply, email TL.                                                               0.7   $75    $52.50     0.3   15.75
8/4/2015    CCA Redact final Reply and revise as per TL.                                                   0.4   $75    $30.00     0.3   9
 8/4/15     HWA Study final draft of MSJ and make last round of comments                                   0.3   $200   $60.00     0.3   18
                Draft/edit Reply memorandum in DC litigation; consultation with client and co-counsel                   $2275.00   0.3   682.5
8/4/2015    TEL regarding same; file brief and associated documents                                        6.5   $350

 8/5/2015   CCA    Review Granger court docs from Gailey as per TL.                                        1.8   $75    $135.00    0.3   40.5
 8/7/2015   CCA    Review Gailey Fed Dist docs.                                                            1.4   $75    $105.00    0.3   31.5
 8/9/2015   CCA    Further review Gailey Fed Dist docs.                                                    1.5   $75    $112.50    0.3   33.75
8/10/2015   CCA    Emails TL re filings.                                                                   0.1   $75    $7.50      0.3   2.25
8/10/2015   CCA    Draft detailed email TL re Gailey Granger materials.                                    0.2   $75    $15.00     0.3   4.5
8/12/2015   CCA    Review detailed Gailey background report re Granger.                                    1     $75    $75.00     0.3   22.5
  8/25/15   HWA    Review and make comments to draft reply                                                 0.7   $200   $140.00    0.3   42
9/20/2015   CCA    Research DC docket.                                                                     0.2   $75    $15.00     0.3   4.5
9/20/2015   CCA    Research re DC 3-4-2015 transcript.                                                     0.5   $75    $37.50     0.3   11.25
                   Review/analyze Order from DC OCT regarding hearing and additional in camera review;                  $245.00    0.3   73.5
10/7/2015   TEL    consultation with client and co-counsel regarding same                                  0.7   $350

                   Consultation with AUSA regarding scheduling in DC OCT case; review proposed consent                  $455.00    0.3   136.5
10/9/2015   TEL    motion and Order                                                                        1.3   $350
                     Draft/revise oral argument preparation; review prior briefing and record before the DC                   $385.00    0.3   115.5
10/21/2015   TEL     DCT; consultation with client regarding same                                                1.1   $350

 10/22/15    HWA Study MSJ briefs and review cases to prepare oral argument outline                              1.5   $200   $300.00    0.3   90
                 Draft/revise oral argument preparation; review prior briefing and record before the DC                       $175.00    0.3   52.5
10/22/2015   TEL DCT; consultation with client regarding same                                                    0.5   $350

                     Draft/revise oral argument preparation; review prior briefing and record before the DC                   $525.00    0.3   157.5
10/23/2015   TEL     DCT; consultation with client regarding same                                                1.5   $350

                     Draft/revise oral argument preparation; review prior briefing and record before the DC                   $560.00    0.3   168
10/24/2015   TEL     DCT; consultation with client regarding same                                                1.6   $350

10/26/2015   CCA     Research, tcs Granger defense attorneys.                                                    0.5   $75    $37.50     0.3   11.25
10/27/2015   CCA     Research, tcs Granger defense attorneys.                                                    1     $75    $75.00     0.3   22.5
10/27/2015   CCA     Email TL re Granger attorneys.                                                              0.3   $75    $22.50     0.3   6.75
10/28/2015   CCA     Draft email TL re Granger litigation.                                                       0.4   $75    $30.00     0.3   9
10/29/2015   CCA     Research re DC reporter.                                                                    0.3   $75    $22.50     0.3   6.75
                     Draft/revise oral argument preparation; review prior briefing and record before the DC                   $910.00    0.3   273
10/29/2015   TEL     OCT; consultation with client regarding same                                                2.6   $350

                     Draft/revise oral argument preparation; review prior briefing and record before the DC                   $875.00    0.3   262.5
10/31/2015   TEL     DCT; consultation with client regarding same                                                2.5   $350

11/2/2015    CCA     Research re and tcs DC reporter; email TL.                                                  0.3   $75    $22.50     0.3   6.75
                     Draft/revise oral argument preparation; review prior briefing and record before the DC                   $945.00    0.3   283.5
11/2/2015    TEL     OCT; consultation with client regarding same                                                2.7   $350

 11/3/15     HWA Travel to DC                                                                                    2.5   $200   $500.00    0.3   150
                 Draft/revise oral argument preparation; review prior briefing and record before the DC                       $2100.00   0.3   630
11/3/2015    TEL DCT; consultation with client regarding same                                                    6     $350

11/4/2015    CCA Revew, download, file DC minute order.                                                      0.1       $75    $7.50      0.3   2.25
                 Prepare for oral argument with T. Lewis; attend oral argument; meet with T. Lewis re: post-                  $1350.00   0.3   405
 11/4/15     HWA argument strategy session; travel from DCA to GSP                                           6.75      $200

11/4/2015    SAH     Attend motions hearing                                                                      2     $300   $600.00    0.3   180
                     DC motions hearing; preparation and appearance (travel); consultation with co-counsel and                $4200.00   0.3   1260
11/4/2015    TEL     client regarding same                                                                       12    $350

11/5/2015    SAH     Prepare analysis of FOIA issues discussed at conference                                     0.3   $300   $90.00     0.3   27
                     Review/analyze DC Hearing Transcript; formulate action list going forward; consultation                  $875.00    0.3   262.5
11/5/2015    TEL     with client and co-counsel                                                                  2.5   $350

                 Prepare draft motion to redact transcript; study transcript to mark proposed redactions;                     $200.00    0.3   60
 11/6/15     HWA multiple emails with T. Lewis                                                                   1     $200
                     Review/analyze DC Hearing Transcript; formulate action list going forward; consultation                 $700.00   0.3   210
11/6/2015    TEL     with client and co-counsel                                                                 2     $350

                 Re-read transcript to confirm appropriate redactions; prepare draft email to DOJ r:                         $80.00    0.3   24
 11/9/15     HWA preserving documents and fee petition; multiple emails with T. Lewis                           0.4   $200

                 Draft proposed motion and order to continue fee petition deadline; email T. lewis re:                       $40.00    0.3   12
 11/10/15    HWA strategy vis-à-vis DOJ                                                                         0.2   $200

                 Teleconference with T. Lewis re: FOIA strategy in light of gov't decision to withhold                       $20.00    0.3   6
 11/16/15    HWA documents                                                                                      0.1   $200

11/17/2015   CCA     Review and print correspondence and docket re DC.                                          0.3   $75    $22.50    0.3   6.75
                     Review/analyze DC DCT correspondence; consultation with opposing counsel; draft/file                    $665.00   0.3   199.5
11/17/2015   TEL     motion to stay fee application; consultation with co- counsel regarding next steps in DC   1.9   $350
                     DCT
11/18/2015   CCA     Download, file, process, review government production (DC).                                4.5   $75    $337.50   0.3   101.25
                     Consultation with opposing counsel regarding rolling production in DC FOIA case;                        $735.00   0.3   220.5
11/18/2015   TEL     Review/analyze DOJ FOIA production                                                         2.1   $350

11/19/2015   CCA     Emails TL re Vaughn Index, Friedman in Govt Production.                               0.5        $75    $37.50    0.3   11.25
                     Review/analyze DOJ FOIA production; consultation with opposing counsel regarding same                   $525.00   0.3   157.5
11/19/2015   TEL                                                                                           1.5        $350

                     Review/analyze DOJ FOIA production; consultation with client and co- counsel regarding                  $280.00   0.3   84
11/20/2015   TEL     same                                                                                       0.8   $350

                     Review/analyze DOJ FOIA production; consultation with client and co- counsel regarding                  $595.00   0.3   178.5
11/23/2015   TEL     same                                                                                       1.7   $350

                     Consultation with opposing counsel regarding consent to Vaughn and schedule for                         $175.00   0.3   52.5
11/23/2015   TEL     objections to production                                                                   0.5   $350

                     Review/analyze DOJ FOIA production; consultation with client and co- counsel regarding                  $490.00   0.3   147
11/24/2015   TEL     same                                                                                       1.4   $350

 11/25/15    HWA Draft motion to modify schedule in DC litigation                                               0.5   $200   $100.00   0.3   30
                 Consultation with opposing counsel regarding consent to Vaughn and schedule for                             $105.00   0.3   31.5
11/25/2015   TEL objections to production                                                                       0.3   $350

11/29/2015   CCA     Review Govt production, create bookmarks, split into constituent                           3     $75    $225.00   0.3   67.5
11/29/2015   CCA     Emails TL re Govt production, duplicates, Granger signing for supervisor.                  0.4   $75    $30.00    0.3   9
 11/29/15    HWA     Draft objection to DOJ production; review numerous emails re: same                         0.4   $200   $80.00    0.3   24
11/29/2015   TEL     Draft consent motion & objections to DOJ production                                        1.5   $350   $525.00   0.3   157.5
                     Review/analyze EOUSA Motion for Clarification; consultation with client and co-counsel                  $280.00   0.3   84
11/30/2015   TEL     regarding same                                                                             0.8   $350
12/1/2015    CCA     Download DC docket, entries.                                                                0.1   $75    $7.50      0.3   2.25
12/1/2015    CCA     Emails TL re Morgan Index; GU.                                                              0.3   $75    $22.50     0.3   6.75
12/1/2015    CCA     Revew Morgan Index. Research doc we have from 46 boxes. Identify other entries.             0.7   $75    $52.50     0.3   15.75
12/1/2015    SAH Draft/edit Motion for Clarification                                                             1     $300   $300.00    0.3   90
12/1/2015    TEL Review/analyze government's Morgan index and motion for clarification                           0.5   $350   $175.00    0.3   52.5
12/2/2015    CCA Research EDNY discovery re if Morgan document included. Email TL.                               3     $75    $225.00    0.3   67.5
12/2/2015    CCA Research re defendant names from production.                                                    0.4   $75    $30.00     0.3   9
12/3/2015    TEL Review/analyze government's Morgan index and motion for clarification.                          1     $350   $350.00    0.3   105
12/4/2015    CCA Draw up names of Granger case defendants for Gailey; email TL.                                  0.6   $75    $45.00     0.3   13.5
 12/4/15     HWA Work on objection to gov't production / Morgan issue; research re: same                         1.5   $200   $300.00    0.3   90
12/4/2015    TEL Draft/revise objections to EOUSA production                                                     0.5   $350   $175.00    0.3   52.5
                 Continue work on objection; teleconference with T. Lewis re: strategy; study publicly                        $800.00    0.3   240
 12/5/15     HWA released couments                                                                               4     $200

12/5/2015    TEL     Draft/revise objections to EOUSA production                                                 0.7   $350   $245.00    0.3   73.5
                     Teleconference with T. Lewis re: briefing strategy; work on response to motion to clarify                $220.00    0.3   66
 12/6/15     HWA                                                                                                 1.1   $200

 12/7/15     HWA Finish drafting response to motion to clarify; draft shell declaration for C. Arnwine           1.5   $200   $300.00    0.3   90
                 Draft/revise response to DOJ Motion to Clarify; draft/revise objections to EOUSA                             $630.00    0.3   189
12/7/2015    TEL production; consultation with client and co-counsel regarding same                              1.8   $350

12/8/2015            Identify Camillo-Montoya, GF docs in production that may in Morgan Index for decl, filing. 0.7           $52.50     0.3   15.75
             CCA                                                                                                       $75

12/8/2015    CCA     Draft decl for filing.                                                                      0.5   $75    $37.50     0.3   11.25
12/8/2015    TEL     Draft/revise response to DOJ Motion to Clarify;                                             3     $350   $1050.00   0.3   315
12/9/2015    CCA     Edit Decl, Review Objection re Morgan filing and annotate for decl. Prepare exhs.           1.5   $75    $112.50    0.3   33.75
12/9/2015    CCA Email TL re Klampfer, Granger patterns; Decl.                                            0.6          $75    $45.00     0.3   13.5
                 Teleconference with T. Lewis re: DC litigation; review draft objection and make comments                     $300.00    0.3   90
 12/9/15     HWA re: same; email with T. lewis; study Vaughn index, Morgan index, and accompanying        1.5          $200
                 declarations
12/9/2015    SAH     Draft/edit objection to motion for clarification                                            0.4   $300   $120.00    0.3   36
                     Draft/revise response to DOJ Motion to Clarify; draft/revise objections to EOUSA                         $700.00    0.3   210
12/9/2015    TEL     production; consultation with client and co-counsel regarding same                          2     $350

12/10/2015   CCA Email TL re KC.                                                                                 0.1   $75    $7.50      0.3   2.25
12/10/2015   CCA Research DC docket items, download for HB.                                                      0.3   $75    $22.50     0.3   6.75
 12/10/15    HWA Draft email to T. Lewis re: insert for Morgan objection                                         0.1   $200   $20.00     0.3   6
                    Draft/revise response to DOJ Motion to Clarify; draft/revise objections to EOUSA                          $175.00    0.3   52.5
12/10/2015   TEL                                                                                                 0.5   $350
                    production; consultation with client and co-counsel regarding same
12/11/2015   CCA    Research re Granger cites in 103 txes. Email TL.                                             0.5   $75    $37.50     0.3   11.25
                    Study draft objection and supporting materials; email T. Lewis re: suggested edits to same                $100.00    0.3   30
 12/11/15    HWA                                                                                                 0.5   $200

                    Draft/revise response to DOJ Motion to Clarify; draft/revise objections to EOUSA                          $700.00    0.3   210
12/11/2015   TEL    production; consultation with client and co-counsel regarding same                           2     $350

                    Draft/revise response to DOJ Motion to Clarify; draft/revise objections to EOUSA                          $700.00    0.3   210
12/12/2015   TEL    production; consultation with client and co-counsel regarding same                           2     $350

12/14/2015   CCA Review and edit decl, confirm exhs. Emails TL.                                                  1     $75    $75.00     0.3   22.5
                 Multiple teleconferences and emails with T. Lewis re: DOJ's forthcoming motion for                           $60.00     0.3   18
 12/14/15    HWA protective order; propose revisions to Govt's draft consent                                     0.3   $200

12/14/2015   TEL    Final edits and filing of objections to DOJ Motion to Clarify and production                 3.5   $350   $1225.00   0.3   367.5
12/15/2015   CCA    Draft doc re DOJ production.                                                                 0.2   $75    $15.00     0.3   4.5
12/16/2015   CCA    Download, review filing re objections to Morgan, Vaughn.                                     0.4   $75    $30.00     0.3   9
12/18/2015   CCA    DC docket research.                                                                          0.2   $75    $15.00     0.3   4.5
 12/21/15    HWA    Email T. Lewis re: Bloomgarden's thoughts on current briefing strategy                       0.1   $200   $20.00     0.3   6
12/24/2015   CCA    Revew Response to Protective Order in DC, prepare for HB.                                    0.2   $75    $15.00     0.3   4.5
 12/28/15    HWA    Review DOJ reply brief and email T. Lewis re: same                                           0.1   $200   $20.00     0.3   6
                    Prepare for DC hearing; review/analyze prior DC DCT filings; consultation with client and                 $875.00    0.3   262.5
 1/4/2016    TEL    co-counsel regarding same                                                                    2.5   $350

 1/5/2016    SAH Attend status conference                                                                        2     $300   $600.00    0.3   180
 1/5/2016    TEL Appear in DC for hearing (travel); preparation for same                                         10    $350   $3500.00   0.3   1050
 1/6/2016    CCA Research DC case docket, Huvelle order.                                                         0.2   $75    $15.00     0.3   4.5
 1/6/2016    CCA Initial review New DOJ production, emails TL.                                                   1.5   $75    $112.50    0.3   33.75
                 Teleconference with T. Lewis; review multiple emails from T. Lewis; review draft motion                      $120.00    0.3   36
  1/6/16     HWA for Vaughn index                                                                                0.6   $200

                 Draft motion re: amend January 6 Order; review Gov't production; Study transcript of DC                      $100.00    0.3   30
  1/7/16     HWA hearing; email T. Lewis re: same                                                                0.5   $200

  1/8/16     HWA    Draft motion to seal USA brief and prepared redacted version of same                         0.3   $200   $60.00     0.3   18
1/11/2016    CCA    Download DOJ notice of compliance. Research re decls.                                        0.2   $75    $15.00     0.3   4.5
1/11/2016    SAH    Review EOUSA release of documents                                                            0.5   $300   $150.00    0.3   45
1/12/2016    CCA    Research re DOJ decls, notice or compliance.                                                 0.4   $75    $30.00     0.3   9
1/12/2016    CCA    Research re and email TL re new DOJ production. Search re Klampfer, Ingalls, etc.            1     $75    $75.00     0.3   22.5
 1/12/16     HWA    Review newly released documents from DC                                                      1.5   $200   $300.00    0.3   90
                   Review/analyze re-release of DOJ production; consultation with counsel and client                          $595.00   0.3   178.5
1/12/2016   TEL    regarding same                                                                                1.7   $350

1/19/2016   TEL Draft/revise Motion for Vaughn Index                                                             2.2   $350   $770.00   0.3   231
1/20/2016   SAH Draft/edit Motion for Vaughn                                                                     0.3   $300   $90.00    0.3   27
1/20/2016   TEL Draft/revise Motion for Vaughn Index                                                             1.1   $350   $385.00   0.3   115.5
1/22/2016   CCA Email Gailey re Granger hrg locates.                                                             0.2   $75    $15.00    0.3   4.5
1/23/2016   TEL Draft/revise Motion for Vaughn Index                                                             2.3   $350   $805.00   0.3   241.5
1/25/2016   CCA Emails TL re Granger wits.                                                                       0.1   $75    $7.50     0.3   2.25
1/25/2016   CCA Review draft Vaughn motion.                                                                      0.3   $75    $22.50    0.3   6.75
                Review and make comments on revised motion for Vaughn index; correspond with T. Lewis                         $40.00    0.3   12
 1/25/16    HWA and S. Hodes re: same                                                                            0.2   $200

                   Finalize draft and exhibits for Vaughn; consultation with 1.6 440.00 client and co-counsel                 $560.00   0.3   168
1/25/2016   TEL    regarding same                                                                                1.6   $350

1/26/2016   TEL    Consultation with co-counsel regarding next steps in DC DCT case                              0.7   $350   $245.00   0.3   73.5
 2/5/2016   CCA    Tcs EDNY clerk office; research re NARA.                                                      0.2   $75    $15.00    0.3   4.5
 2/5/2016   CCA    Research re Klampfer atty Borg.                                                               0.2   $75    $15.00    0.3   4.5
  2/5/16    HWA    Study MSJ opinion and consider next steps re: same                                            0.2   $200   $40.00    0.3   12
                   Review/analyze DC opinion regarding 35-page letter under FOIA, consultation with co-                       $525.00   0.3   157.5
2/5/2016    TEL    counsel and client regarding same                                                             1.5   $350

 2/8/2016   CCA    Research re DC docket, order, opinion.                                                        0.3   $75    $22.50    0.3   6.75
 2/9/2016   CCA    Tc NARA KC.                                                                                   0.1   $75    $7.50     0.3   2.25
 2/9/2016   CCA    Review Resp to Motion to Show Cause.                                                          0.1   $75    $7.50     0.3   2.25
 2/9/2016   CCA    Review New Govt production, break down. Create chart re differences in                        4     $75    $300.00   0.3   90
  2/11/16   HWA    Draft motion to seal                                                                          0.1   $200   $20.00    0.3   6
2/12/2016   CCA    Followup w NARA re Klampfer file.                                                             0.1   $75    $7.50     0.3   2.25
2/12/2016   CCA    Draft detailed email TL re DOJ break down, incl review Govt Opp re Vaughn.                    0.6   $75    $45.00    0.3   13.5
  2/14/16   HWA    Review motion for Vaughn index; draft reply in support of same                                1.2   $200   $240.00   0.3   72
                   Draft/revise reply in support of Motion for Vaughn, consultation with co- counsel regarding                $175.00   0.3   52.5
2/14/2016   TEL    same                                                                                          0.5   $350

2/15/2016   CCA    DC case: review Resp to OSC, Vaughn Reply.                                                    0.3   $75    $22.50    0.3   6.75
2/15/2016          Review new DOJ production, pull docs. Identify newly produced cases, docs. Email TL.          0.9          $67.50    0.3   20.25
            CCA                                                                                                        $75

2/15/2016   CCA Email TL re HB on Vaughn Reply.                                                                  0.1   $75    $7.50     0.3   2.25
 2/15/16    HWA Revise drafts of reply re: Vaughn and response to show cause                                     0.3   $200   $60.00    0.3   18
                  Draft/revise reply in support of Motion for Vaughn, consultation with co- counsel regarding                $420.00    0.3   126
2/15/2016   TEL   same                                                                                        1.2     $350

2/16/2016   CCA   Pull Sternlicht Coop agreement; other research re new DOJ production.                         0.4   $75    $30.00     0.3   9
                  Final edits and filing of reply in support of Motion for Vaughn, consultation with co-counsel              $630.00    0.3   189
2/16/2016   TEL   regarding same                                                                                1.8   $350

2/17/2016   CCA   Research re DC docket.                                                                       0.3    $75    $22.50     0     0
                  Review/analyze DC Ct Order granting Motion for Vaughn, consultation with co-counsel                        $175.00    0     0
2/17/2016   TEL   regarding same                                                                               0.5    $350

3/3/2016          Initial drafting of memo re defendants in similar position to HB re Granger from new         0.3           $22.50     0     0
            CCA   production.                                                                                         $75

3/3/2016    CCA   Research re DOJ new production. Review, mark documents.                                      0.7    $75    $52.50     0     0
3/7/2016    CCA   Research re New DOJ production, documents of interest. Emails TL.                            1      $75    $75.00     0     0
3/8/2016          Research re, pull docs, revise memo re DOJ new production; cases similar to HB and           3             $225.00    0     0
            CCA   codefendants similar to HB.                                                                         $75

3/8/2016          Draft email TL re memo re DOJ new production; cases similar to HB and codefendants           0.2           $15.00     0     0
            CCA   similar to HB.                                                                                      $75

4/5/2016          Numerous emails EDNY court reporters re transcripts. Order Klampfer addl tx. (135.18)        0.2           $15.00     0     0
            CCA                                                                                                       $75

 4/5/2016   CCA   Prepare and overnight mail Court Reporter re Klampfer as per HB. (USPS 22.95)                0.3    $75    $22.50     0     0
 4/6/2016   CCA   Download, process, review, Klampfer tx.                                                      0.4    $75    $30.00     0     0
4/20/2016   CCA   Download new Govt production re Vaughn index, process and file.                              0.3    $75    $22.50     0     0
  4/20/16   HWA   Teleconference with T. Lewis; study new Vaughn index                                         0.7    $200   $140.00    0     0
4/21/2016   SAH   Review EOUSA release of documents and revised Vaughn index                                   1.5    $300   $450.00    0     0
4/21/2016   TEL   Review EOUSA release of documents and revised Vaughn index                                   3      $350   $1050.00   0     0
4/24/2016   CCA   Review new Govt Vaughn production re proffer agreements, extract.                            0.7    $75    $52.50     0     0
 5/1/2016   CCA   Review Vaughn Index/production, email TL.                                                    1.5    $75    $112.50    0     0
 5/2/2016   CCA   Review Vaughn Index/production, email TL.                                                    1.5    $75    $112.50    0     0
                  Consultation with client and co-counsel regarding DC DCT Vaughn index; review                              $875.00    0     0
5/2/2016    TEL   government's Vaughn and segregability disclosures; prepare notice of contested               2.5    $350
                  withholdings
                  Review government's Vaughn and segregability disclosures; prepare notice of contested                      $455.00    0     0
5/3/2016    TEL   withholdings                                                                                 1.3    $350

                  Review government's Vaughn and segregability disclosures; prepare notice of contested                      $735.00    0     0
5/5/2016    TEL   withholdings                                                                                 2.1    $350
                    Review government's Vaughn and segregability                                        $490.00   0      0
5/6/2016    TEL     disclosures; prepare notice of contested withholdings; file same       1.4   $350

   6/2/16   HWA     Prepare motion to seal; prepare draft MSJ order                        0.4   $200   $80.00    0      0
 6/8/2016   SAH     Compile time table for application for attorney’s fees and sanctions   1.5   $300   $450.00   0.3    135
  6/18/16   HWA     Research fee awards; begin drafting brief re: motion for fees          3     $200   $600.00   0.3    180
6/28/2016   TEL     Compile time table for application for attorney’s fees and sanctions   2     $350   $700.00   0.3    210
 7/5/2016   TEL     Compile time table for application for attorney’s fees and sanctions   2.5   $350   $875.00   0.3    262.5
 7/6/2016   TEL     Compile time table for application for attorney’s fees and sanctions   2     $350   $700.00   0.3    210
            HWA     Reply Brief                                                            4     $200   $800.00   0.3    240
            TEL     Reply Brief                                                            2.5   $350   $875.00   0.3    262.5
                                                                                                                  TOTAL $43,617.00


  Fees              $43,617.00
  Costs           + $1,901.23
  Total             $45,518.23